Citation Nr: 0828655	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
left big toe surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1945 to July 
1946, from July 1948 to June 1953 and from February 1961 to 
February 1964.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) that denied the reopening of the veteran's claim 
of entitlement to service connection for residuals of left 
big toe surgery.

By way of history, the Board notes that the veteran's claim 
of service connection for residuals of left big toe surgery 
was last denied in a January 2002 rating decision, as no new 
and material evidence was submitted.  The veteran received 
notice of the decision in January 2002 and did not file an 
appeal.  Thus, the decision became final.

In April 2007, the veteran filed to reopen his claim of 
entitlement to service connection for residuals of left big 
toe surgery.  The Board notes that before it may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In July 2008, the veteran testified at a travel Board hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
The transcript of that hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The veteran's request to reopen the claim for service 
connection for residuals of left big toe surgery was denied 
in a January 2002 rating decision.  

2.  Evidence received since the January 2002 rating decision 
is neither new nor material and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for residuals of left big 
toe surgery.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's January 2002 decision which denied reopening a claim of 
entitlement to service connection for residuals of left toe 
surgery; the claim for service connection for residuals of 
left toe surgery is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a January 2002 rating decision, the RO denied reopening 
the veteran's claim of entitlement to service connection for 
residuals of left big toe surgery.  The veteran was notified 
of the rating decision, but did not file an appeal with 
regard to that issue.  Thus, the January 2002 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The relevant evidence of record at the time of the January 
2002 RO rating decision included the veteran's service 
treatment records, DD-214s, treatment records from VAMC dated 
August 2001 to January 2002 and a VA examination.  The RO 
denied service connection for residuals of left big toe 
surgery based on the finding that there was no new and 
material evidence submitted since the initial rating decision 
in November 1964.  The claim was originally denied, following 
the completion of a VA examination, because the RO held that 
surgery in service was remedial of a pre-existing condition 
without any aggravation during service being shown.  

Evidence submitted subsequent to the RO's January 2002 rating 
decision includes service treatment records, DD-214's and a 
transcript of the veteran's hearing.  The testimony provided 
at the hearing was neither new nor material and was redundant 
of evidence already submitted at the time of the previous 
rating decision.  That is, the veteran's recent testimony 
regarding the circumstances that he felt led to his ongoing 
toe disability essentially mirror what he had contended at 
the time of the earlier denials.  As the testimony was 
duplicative, it does not constitute new and material 
evidence.  The service treatment records and DD-214s on file 
at the time of the January 2002 rating decision were also on 
file at the original rating decision in November 1964 and 
are, therefore, not new.  

As the evidence submitted since the January 2002 rating 
decision is neither new nor material, the veteran's claim to 
reopen is denied.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide;  
and (3) that the claimant is expected to provide.

The RO sent pre-adjudicative VCAA notice to the veteran in 
May 2007, informing him of the notice that would be necessary 
to establish a claim for service connection.  With regard to 
claims to reopen finally disallowed claims, the VCAA requires 
notice of the evidence needed to reopen the claim as well as 
the evidence to establish the underlying benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2007 
letter also informed the veteran of what qualifies as new and 
material evidence and enumerated specific evidence that would 
assist the veteran in establishing his claim.



The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The May 2007 letter also included this 
information.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA left intact 
the  requirement that an appellant must first present new and  
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA  
are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) 
(West 2002). Since the Board is finding that new and material 
evidence has not been submitted, a VA examination is not in 
order.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for residuals of left big toe 
surgery, the appeal is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


